Title: To Thomas Jefferson from Henry Lee, 28 July 1825
From: Lee, Henry
To: Jefferson, Thomas


                        dear sir,
                        
                            King George County Va
                            28th July 1825
                    I now dispatch one of the youths I had some time ago the honour to mention to you, whose qualifications are less extended than those of the other two, but whose preparations for movement are more foward. His name is Robert Wallace, & his birth place the county of King George—though I know not that it is important to say, “to whom (he is) related, or by whom begot.” His age exceeds 16 vigorously proved, as his figure and countenance sufficiently evince.I mention him to you, not in the obtrusive mode of introduction, but merely to add his name to the number of youths already enjoying your benign and inspiring superintendance, & with the hope that you may chance some day to pass where he is, & be able him to tell the children of a future age, “I once shook hands with the Sage of Monticello.” May you remain yet long in the world which you have so greatly benefitted and advanced, and recieve in the next those full rewards which an all-wise & perfect creator reserves for those of his creatures, whose lives have been devoted to wisdom & goodness, is the prayer of your faithful & humble sert
                        H. Lee